DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Note: The IDS submitted on Dec. 06, 2019 includes the reference WO-2015132717-A1, which is not provided by the Applicant. Thus, the Examiner added the reference as a record with this office action.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinsenberg et al. (WO 2015/132717) (hereinafter “Flinsenberg”).
Regarding claims 1, 7 and 13 (with respect to claim 7, it can be seen that claim 7 merely recites the method of composing/operating the asset management apparatus of claim 1, and with respect to claim 13, it can be seen that claim 13 merely recites the program allowing a processor (using 610 in Flinsenberg’s Fig.6) to execute the method of the asset management apparatus of claim 1, thus claims 7 and 13 are rejected at least the same reasons as claim 1), Flinsenberg discloses an asset management apparatus (Fig.1A, please refer to the whole reference for detailed) comprising: an input/output device (670 in Fig.6); and a processor (610) programmed to: receive an input from a user via the input/output device, the input including intervention information (120 in Fig.1B and information in Fig.3A or 3B) for a first plurality of assets (for example 106-1 and 106-2 in the first dotted box in Fig.1A) in a first circuit (circuit associated with 106-1 and 106-2) and for a second plurality of assets (for example other 106s in the second dotted box in Fig.1A) in a second circuit (circuit associated with the other 106s) in a network (network of lighting system shown in Fig.1A) maintained by the user; create a first plurality of bundling strategies (for example the strategies shown in Fig.3A; depending on the location of the lamps, where power, current, voltage, 303A and 305A are more important than weather related issues in Fig.3A) for interventions to be performed for the first plurality of assets in the first circuit and create a second plurality of bundling strategies (for example the strategies shown in Fig.3B; depending on the location of the lamps, where weather related issues is very important and other issues are not very important in Fig.3B)  for interventions to be performed for the second plurality of assets in the second circuit; calculate for a created first plurality of bundling strategies and a created second plurality of bundling strategies at least one of an 
Regarding claims 3, 9 and 15, Flinsenberg discloses the intervention information for the first plurality of assets and the second plurality of assets comprises at least one of resource constraints for each asset, cost constraints for each asset, cost of outages for each asset, or cost, resource, outage, or other constraints for maintaining all of the first plurality of assets and the second plurality of assets in the network maintained by the user (please refer to at least page 41, line 1 to page 46, line 4 about cost associated interventions). 
Regarding claims 4, 10 and 16, Flinsenberg discloses the interventions to be performed for the first plurality of assets and the second plurality of assets are at least 
Regarding claims 5, 11 and 17, Flinsenberg discloses the network (network of lighting system shown in Fig.1A) is a power line network.
Regarding claims 6, 12 and 18, Flinsenberg discloses each asset of the first plurality of assets and the second plurality of assets has about three to about fifteen types of interventions (intervention based on for example, Energy, Current, Voltage, Temperature, Wind, Sunlight, etc. shown in Fig.3A/3B).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.	Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. (WO 2015/132717) (hereinafter “Flinsenberg”) in view of Smiley et al. (2014/0358601) (“Smiley”) and Lamontagne (2013/0024131).
Regarding claims 2, 8 and 14, Flinsenberg is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses the first plurality of assets and the second plurality of assets is lamps as explained in claims 1, 7 and 13, respectively above.
Flinsenberg doesn’t disclose the first plurality of assets and the second plurality of assets is at least one of a circuit breaker, power line, transformer or a relay.
Smiley discloses an example of an asset management apparatus, similar to Flinsenberg, which manages electrical equipment of a system include, transformers, circuit breakers and power lines (¶ 2), wherein for example - the indicators of failure for transformers include broken seal, fluid leakage, hotspots, abnormal vibration and temperature/heat (please refer to information related to Fig.4 and 5; ¶ 32). 
Lamontagne also discloses other indicators of failure for transformers include gas leakage and degradation of insulating material (abstract); and also due to thermal, aging and fault current (Fig.9 and 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinsenberg with the teaching of Smiley to provide the first plurality of assets and the second plurality of assets is at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Richard Tan/Primary Examiner 2849